Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the request for continued examination and corresponding amendments filed 11/02/2021. Claims 1, 5-6, 8, and 15 have been amended. Claims 4 and 13 have been cancelled. Claims 1-3, 5-12, and 14-22 are currently pending.

Response to Arguments
Claims 4 and 13 have been cancelled, therefore the rejections to claims 4 and 13 no longer stand.
In light of Applicant’s amendments regarding the 101 rejection of claims 1-5 and 6-20, the rejection has been withdrawn.
Applicant’s amendments and arguments regarding the prior art objections have been fully considered but they are not persuasive. Applicant argues (page 14 paragraph 3 - page 15 paragraph 2) that the Bittner reference does not teach a form of query expansion that would result in greater retrieval performance than the unexpanded query, and that the Bittner reference merely teaches providing the query in a standard format. However, one of ordinary skill in the art before the effective filing date of the claimed invention would know that query expansion includes query reformulation, and that reformulating a query in a format suitable for processing would result in greater retrieval performance, as the system would not be able to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (US 20150172294 A1, herein Bittner) in view of Severyn et al (“Modeling Relational Information in Question-Answer Pairs with Convolutional Neural Networks”, herein Severyn).
Regarding claim 1, Bittner teaches a device (para. [0017] recites that processes and devices may be implemented and utilized for managing user access to query results), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to:
(fig. 7A and para. [0063] recite a record of the document is created in the corpora database including an identifier of the document and any sensitivity of the document (i.e. associated with a restricted domain)) and previously answered questions associated with a restricted domain (fig. 8 and para. [0070] recite that record 860 includes an NLP analyzed question 862 (i.e. a previously answered question), the proposed answers, the sensitivity 866 of each answer, the measure of confidence 868 of each answer, and other data 870 that may be useful for storage including the user profile of the person that asked the question. Fig. 6 step 640 and para. [0061] recite that the redaction filter determines whether any of the answers contain sensitive information (i.e. associated with the restricted domain));
process the documents and the previously answered questions to generate a corpus of searchable information associated with the restricted domain (fig. 7A and para. [0063] recite that information is then stored in into an NLP derived database (i.e. a corpus of searchable information) with the document identifier in step 715. Processing then returns to step 700 for processing the next document. Fig. 6 step 640 and para. [0061] recite that the redaction filter determines whether any of the answers contain sensitive information (i.e. associated with the restricted domain));
receive a question associated with the restricted domain (fig. 5 and para. [0055] recite that in step 510, a question is received from the user through the user device to the user interface. In fig. 5 step 530, the redaction filter determines whether any of the answers contain sensitive information (i.e. the question is associated with a restricted domain));
(para. [0039] recites that the knowledge manager system may receive an input question which it then parses to extract the major features of the question, which in turn are then used to formulate queries that are applied to the corpus of data. Fig. 3 and para. [0043] recite that the user interface 325 can determine from a user system communication that a question has been asked, the class of question (i.e. the classification type of the question) as well as provide the question in a standard format for processing (i.e. generate a query from the question) by QA manager);
manipulate the question to generate a query from the question (fig. 5 step 515 and para. [0056] recite that the user question is decomposed, classified, transformed and otherwise analyzed by the user interface utilizing natural language processing to an easily managed query);
process the query, with an expansion technique, to generate an expanded query that has a retrieval performance that is greater than a retrieval performance of the query (fig. 3 and para. [0043] recite that the user interface 325 can process questions from users using NLP to decompose, classify, transform, and otherwise analyze to put those questions in a form easily usable by QA manager (i.e. generate an expanded query); para. [0044] QA manager 330 can take an NLP (natural language processing) decomposed, classified, transformed and otherwise analyzed question and utilize analytical models 335 and databases 340 to determine a set of answers with a corresponding set of confidence in those answers…Analytical models 335 include a set of programmed processes or algorithms that can be utilized to generate a set of answers utilizing databases 340…Therefore, the results of the different models will be weighted and combined to provide the best set of answers to a given question);
utilize the expanded query, with the corpus of searchable information, to identify candidate answers to the question (para. [0039] recites that based on the application of the queries to the corpus of data, a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question);
select an answer to the question from the scored and ranked candidate answers (fig. 7B step 790 and para. [0041] recite that this process may be repeated for each of the candidate answers until the QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question);
provide, for display, information indicating the answer (para. [0035] recites that the user system 305 may include a computer with a displayed menu or other readable program suitable for the user to type in a question and to provide to the user any answer in a displayed manner).
However, Bittner does not explicitly teach processing the candidate answers and the classification type for the question, with a convolutional neural network (CNN) model, to generate scored and ranked candidate answers to the question, wherein the CNN model is configured to: generate a question representation matrix and an answer representation matrix based on input of the question and the candidate answers, apply a convolution operator to each of the question representation matrix and the answer representation matrix to generate a 
Severyn teaches processing the candidate answers and the classification type for the question, with at least one of a convolutional neural network (CNN) model, to generate scored and ranked candidate answers to the question (Fig. 2 shows the convolutional neural network used to rank question- answer pairs; Section 2 recites this section explains the architecture of our deep learning model for modelling question-answer pairs to re-rank answer sentences. We treat the answer sentence selection problem as a simple binary classification where answer candidates with higher prediction scores are ranked above the ones with lower scores (i.e. processing candidate answers with a CNN to generate scored and ranked candidate answers to the question)), wherein the CNN model is configured to:
generate a question representation matrix and an answer representation matrix based on input of the question and the candidate answers (Fig. 2 shows a question representation matrix and an answer representation matrix), 
apply a convolution operator to each of the question representation matrix and the answer representation matrix to generate a feature map (Fig. 2 shows the convolution feature maps; section 2.1.2 recites the convolution operation * between an input matrix 
    PNG
    media_image1.png
    18
    89
    media_image1.png
    Greyscale
and a filter (or a convolution kernel) 
    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
of width m results in a vector 
    PNG
    media_image3.png
    18
    99
    media_image3.png
    Greyscale
where each component is computed as follows:

    PNG
    media_image4.png
    56
    312
    media_image4.png
    Greyscale

where 
    PNG
    media_image5.png
    19
    15
    media_image5.png
    Greyscale
 is the element-wise multiplication and 
    PNG
    media_image6.png
    24
    80
    media_image6.png
    Greyscale
 is a matrix slice of size m along the columns (i.e. applying a convolution operator to the question and answer representation matrices to generate a feature map)), 
apply a pooling operation over the feature map to generate outputs (Fig. 2 shows the pooled representation; Section 2.1.2, paragraph 5 recites the output from the convolutional layer (passed through the activation function) are then passed to the pooling layer, whose goal is to aggregate the information and reduce the representation (i.e. applying a pooling operation to generate outputs)), 
and concatenate the outputs to generate the scored and ranked candidate answers (Fig. 2 shows the join layer and the softmax layer; Section 2.4 recites the join layer concatenates all intermediate vectors, the similarity score and any additional features into a single vector:
    PNG
    media_image7.png
    22
    204
    media_image7.png
    Greyscale
. This vector is then passed through a fully connected hidden layer, which allows for modelling interactions between the components of the joined representation vector. Finally, the output of the hidden layer is further fed to the softmax classification layer, which generates a distribution over the class labels (i.e. concatenating the outputs to generate the scored and ranked candidate answers)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the convolutional neural network from Severyn as one of the analytical models used by Bittner to score and rank candidate answers to a submitted query. Severyn and Bittner are both directed to using artificial intelligence to provide candidate answers in response to a submitted query. Bittner paragraph [0044] recites that “analytical models include a set of programmed processes 

Regarding claim 5, the combination of Bittner and Severyn teaches the system according to claim 1, wherein the CNN model includes: 
a sentence representation matrix to generate the question representation matrix and the answer representation matrix (Severyn fig. 2 shows two sentence representation matrices: a question representation matrix and an answer representation matrix), 
a convolution layer to generate the feature map (Severyn fig. 2 shows the convolution feature maps; section 2.1.2 recites the convolution operation * between an input matrix 
    PNG
    media_image1.png
    18
    89
    media_image1.png
    Greyscale
 and a filter (or a convolution kernel) 
    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
 of width m results in a vector 
    PNG
    media_image3.png
    18
    99
    media_image3.png
    Greyscale
 where each component is computed as follows:

    PNG
    media_image4.png
    56
    312
    media_image4.png
    Greyscale

where 
    PNG
    media_image5.png
    19
    15
    media_image5.png
    Greyscale
 is the element-wise multiplication and 
    PNG
    media_image6.png
    24
    80
    media_image6.png
    Greyscale
 is a matrix slice of size m along the columns (i.e. a convolution operator to generate a feature map)), 
a pooling layer to generate the outputs (Severyn fig. 2 shows the pooled representation; Section 2.1.2, paragraph 5 recites the output from the convolutional layer (passed through the activation function) are then passed to the pooling layer, whose goal is to aggregate the information and reduce the representation (i.e. a pooling operation to generate outputs)), 
and a fully connected layer to generate the scored and ranked candidate answers (Severyn fig. 2 shows the join layer and the softmax layer; Section 2.4 recites the join layer concatenates all intermediate vectors, the similarity score and any additional features into a single vector:
    PNG
    media_image7.png
    22
    204
    media_image7.png
    Greyscale
. This vector is then passed through a fully connected hidden layer, which allows for modelling interactions between the components of the joined representation vector. Finally, the output of the hidden layer is further fed to the softmax classification layer, which generates a distribution over the class labels (i.e. a fully connected layer to generate the scored and ranked candidate answers)).
Regarding claim 6, the combination of Bittner and Severyn teaches the system according to claim 1, wherein the one or more processors, when processing the candidate answers and the classification type for the question, are to: 
process the candidate answers and the classification type for the question, with both the CNN model and the heuristic model, to generate the scored and ranked candidate answers to the question (Severyn fig. 2 shows the convolutional neural network used to rank question- answer pairs; Section 2 recites this section explains the architecture of our deep learning model for modelling question-answer pairs to re-rank answer sentences. We treat the answer sentence selection problem as a simple binary classification where answer candidates with higher prediction scores are ranked above the ones with lower scores (i.e. processing candidate answers with a CNN to generate scored and ranked candidate answers to the question). Bittner fig. 7B steps 770-790 and para. [0065] recite that the sets of answers from each model (i.e. the CNN and the heuristic model) are combined utilizing a set of model weights depending on the classification and other analytical data from the user interface (i.e. processing the candidate answers with a heuristic model)),
wherein the heuristic model is configured to generate the scored and ranked candidate answers by using at least one of a semantic similarity score technique, a document ranking technique, a term coverage score technique, an N- gram coverage score technique, or a longest common substring score technique (Bittner para. [0041] recites that the scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm. This process may be repeated for each of the candidate answers until the QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question).
Claim 8 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 8 requires a non-transitory computer-readable medium (Bittner para. [0023] recites that the computer system/server 112 typically includes a variety of non-transitory computer system readable media). Therefore, claim 8 is rejected for the same reasons as claim 1.
Regarding claim 9, the combination of Bittner and Severyn teaches the non-transitory computer-readable medium according to claim 8, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
receive the documents and the previously answered questions associated with the restricted domain (Bittner fig. 7A and para. [0063] recite a record of the document is created in the corpora database including an identifier of the document and any sensitivity of the document. Fig. 6 step 640 and para. [0061] recite that the redaction filter determines whether any of the answers contain sensitive information (i.e. associated with a restricted domain)); 
and process the documents and the previously answered questions to generate the corpus of searchable information (Bittner fig. 7A and para. [0063] recite that information is then stored in into an NLP derived database (i.e. a corpus of searchable information) with the document identifier in step 715. Processing then returns to step 700 for processing the next document).
Claim 15 is a method claim and its limitation is included in claim 1. The only difference is that claim 15 requires a method (Bittner para. [0017] recites that processes (i.e. methods) and devices may be implemented and utilized for managing user access to query results). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a method claim and its limitation is included in claim 9. Claim 16 is rejected for the same reasons as claim 9. 
Claim 18 is a method claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.
	
Claims 2-3, 7, 10-12, 14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (US 20150172294 A1, herein Bittner) in view of Severyn et al (“Modeling Relational Information in Question-Answer Pairs with Convolutional Neural Networks”, herein Severyn) in further view of Brown et al (US 20140258286 A1, herein Brown).
Regarding claim 2, the combination of Bittner and Severyn teaches the device of claim 1.

Brown teaches that the classification type for the question includes one of: a factoid question type, a descriptive question type, or a list question type (para. [0068] recites that the question type can be further specialized into example subtypes modeling questions that Question which class defines a Type (i.e., question type, for example, one of FACTOID, LIST, DEFINITION, OTHER, OPINION or UNCLASSIFIED question types)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the specialized question types from Brown into the classification types from Bittner (as modified by Severyn). Bittner paragraph [0043] discloses that user questions are classified by type, but does not specifically state the types of questions as Brown does. Using these more specific question types from Brown would allow one of ordinary skill to tailor the output answers to match the type of question being asked.
Regarding claim 3, the combination of Bittner and Severyn teaches the device of claim 1.
However, the combination of Bittner and Severyn does not explicitly teach that the expansion technique includes one or more of: a technique that utilizes a thesaurus, a technique that utilizes pseudo-relevance feedback, or a technique that utilizes a distributional representation.
Brown teaches that the expansion technique includes one or more of:
(fig. 2A step 302 and para. [0050] recite a Term Weighting & Query Expansion module 302 implementing functions for creating a query against modules 11 and 21 (part of query generation) with an embodiment implementing query expansion. Para. [0075] recites the use of synonyms (i.e. a thesaurus) as part of the question analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the Term Weighting & Query Expansion module from Brown to transform the questions from Bittner (as modified by Severyn) into queries. Bittner paragraph [0060] discloses that user questions are transformed and analyzed using natural language processing to create a query, but it does not specifically include an expansion technique using synonyms as Brown does. Integrating the query expansion module from Brown into the existing natural language processing techniques from Bittner would allow one of ordinary skill to provide more options (i.e. term synonyms) when transforming user questions into queries, which would provide more accurate candidate answers.
Regarding claim 7, the combination of Bittner and Severyn teaches the device of claim 1.
However, the combination of Bittner and Severyn does not teach that the one or more processors, when selecting the answer, are to one of: select a factoid type answer as the answer when the classification type for the question is a factoid question type; calculate pattern scores between the scored and ranked candidate answers and the question and select the answer based on the pattern scores, when the classification type for the question is a descriptive question type; 
Brown teaches that the one or more processors, when selecting the answer, are to one of:
select a factoid type answer as the answer when the classification type for the question is a factoid question type (para. [0071] recites a simple factoid question with quotes, or named entities, etc.; a FACTOID about a fact that can be "looked up"; and, a DEFINITION that contains a definition of the answer and where the words defined by the question is expected as an answer);
calculate pattern scores between the scored and ranked candidate answers and the question and select the answer based on the pattern scores, when the classification type for the question is a descriptive question type; or
calculate scores for one or more paragraphs and one or more sentences in the one or more paragraphs of the answer, and select a sentence, of the one or more sentences, as the answer based on the scores for the one or more paragraphs and the one or more sentences, when the classification type for the question is a list question.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the specialized question and answer types from Brown into the classification types from Bittner (as modified by Severyn). Bittner [0043] discloses that user questions are classified by type, but does 
Claim 10 is a non-transitory computer-readable medium claim and its limitation is included in claim 2. Claim 10 is rejected for the same reasons as claim 2.
Claim 11 is a non-transitory computer-readable medium claim and its limitation is included in claim 3. Claim 11 is rejected for the same reasons as claim 3.
Claim 12 is a non-transitory computer-readable medium claim and its limitation is included in claim 7. Claim 12 is rejected for the same reasons as claim 7.
Regarding claim 14, the combination of Bittner and Severyn teaches the non-transitory computer-readable medium of claim 8.
However, the combination of Bittner and Severyn does not explicitly teach that the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: validate the answer based on the classification type for the question and prior to providing the information indicating the answer.
Brown teaches that the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: validate the answer based on the classification type for the question and prior to providing the information indicating the answer (para. [0056] recites that candidate answers are ranked according to classification score with the classification score used as a measure of answer confidence (i.e. the answer is validated based on classification type), that is, possible candidate answers are compared and evaluated by applying the prediction function to the complete feature set or subset thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the specialized question and answer types from Brown into the classification types from Bittner (as modified by Severyn). Bittner paragraph [0043] discloses that user questions are classified by type, but does not specifically state the types of questions as Brown does. Bittner paragraph [0065] discloses that candidate answers may be combined based on classification but does not disclose whether answers are validated based on the classification type of the question. Using more specific question and answer types from Brown would allow one of ordinary skill to tailor the output answers to ensure that the answers match the type of question being asked.
Claim 17 is a method claim and its limitation is included in claim 7. Claim 17 is rejected for the same reasons as claim 7.
Claim 19 is a method claim and its limitation is included in claim 3. Claim 19 is rejected for the same reasons as claim 3.
Claim 20 is a method claim and its limitation is included in claim 14. Claim 20 is rejected for the same reasons as claim 14.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (US 20150172294 A1, herein Bittner) in view of Severyn et al (“Modeling Relational Information .
Regarding claim 21, the combination of Bittner and Severyn teaches the device of claim 1.
However, the combination of Bittner and Severyn does not explicitly teach wherein the restricted domain pertains to software engineering.
Zou teaches wherein the restricted domain pertains to software engineering (page 2 right column para. 1 recites our basic hypothesis is that, there must be an answer style for each interrogative. So we build a software document classification system to select discriminative features for answers of “howto” questions or other interrogative questions. The classification system is trained by more than 16,000 answers from StackOverflow, the largest and programming-specific forum. When representing these answer documents as feature vectors, we consider both text features, such as words, and non-text features, such as code, link and length. Then we apply our classifiers to re-rank the search results in a large software text retrieval system. The classifiers are used to identify whether a document has the answer style of the input question. Documents having the required features are ranked higher. As a result, we substantially improve the search results beyond the baseline of keyword-based retrieval. Page. 10 left column para. 2 recites the basic idea behind our approach is to build a document classifier in software engineering. It learns from question answer pairs on StackOverflow and selects discriminative features to train a better classification model (i.e. the question and answer system is directed to questions from a software engineering domain)).

Claim 22 is a non-transitory computer-readable medium claim and its limitation is included in claim 21. Claim 22 is rejected for the same reasons as claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Automatic Query Reformulations for Text Retrieval in Software Engineering” (Haiduc et al) teaches an automated system for recommending reformulation strategies for queries in a software engineering question-answering system.
“A Study of the Effect of Term Proximity on Query Expansion” (Vechtomova et al) teaches that query  expansion  is  a  technique  commonly  used  in  Information  Retrieval  to  improve  the  retrieval performance  by  reformulating  the original  query, which includes adding new  terms  and/or  reweighting  the  original  terms.
“The Use of Text Retrieval and Natural Language Processing in Software Engineering” (Arnaoudova et al) teaches an overview of a number of text retrieval and natural language processing techniques used in software engineering domains.
“Finding Relevant Answers in Software Forums” (Gottipati et al) teaches using a semantic search engine framework to process software threads and recover relevant answers according to user queries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- 
/L.M.F./Examiner, Art Unit 2121

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121